NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 15-1738
                                  ________________

                                 ROBERT LINCOLN

                                          v.

                          WARDEN SMITHFIELD SCI;
                     DISTRICT ATTORNEY PHILADELPHIA;
                     ATTOREY GENERAL PENNSYLVANIA,

                                             Appellants
                                  ________________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 2-07-cv-01373)
                     District Judge: Honorable Norma L. Shapiro
                                  ________________

                               Argued November 18, 2015

           Before: AMBRO, HARDIMAN, and SLOVITER, Circuit Judges

                          (Opinion filed December 15, 2015)



Susan E. Affronti, Esquire (Argued)
  Chief, Federal Litigation
John W. Goldsborough, Esquire
  Assistant District Attorney
3 South Penn Square
Philadelphia, PA 19107

      Counsel for Appellants
J. Nicholas Ranjan, Esquire (Argued)
Lucas J. Tanglen, Esquire
H. Woodruff Turner, Esquire
K&L Gates
210 Sixth Avenue
Pittsburgh, PA 15222

       Counsel for Appellee

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

       In March 2015, the District Court, apparently uncertain how to read our prior

remand, ordered Petitioner Robert Lincoln’s immediate release from state custody, citing

the Commonwealth’s failure to comply with the deadline set by Lincoln’s conditional

writ of habeas corpus. We vacate and remand for the District Court to consider whether

to grant the Commonwealth a retroactive extension of the deadline.

                                             I.

       In April 2014, the District Court issued a conditional writ of habeas corpus

requiring that Lincoln’s right to a direct appeal in the Pennsylvania Superior Court be

reinstated within ninety days. When the Commonwealth had thirteen days left to comply,

we granted a stay of the conditional writ pending appeal. On Friday, December 12, 2014,

we affirmed the District Court and lifted the stay. Lincoln v. Warden Smithfield SCI, 595




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
F. App’x 143 (3d Cir. 2014). At that time, the Commonwealth had until December 25 to

reinstate Petitioner’s direct appeal in the Superior Court.

       On Monday, December 15, the Commonwealth notified the Superior Court that it

no longer opposed reinstating Lincoln’s direct appeal on the merits. On Monday,

December 22, after the Superior Court had not acted, the Commonwealth obtained what

it hoped was the next-best thing—an order from a judge of the Philadelphia Court of

Common Pleas reinstating the appeal. The Commonwealth provided the District Court

with a copy of this order. On Tuesday, December 30, Lincoln moved in the District

Court for a writ of execution ordering his immediate release. The Commonwealth

notified the Superior Court of Lincoln’s motion and, on January 5, 2015, the Superior

Court reinstated Lincoln’s direct appeal on the merits. This was six business days after

the deadline had expired.

       When the Superior Court’s reinstatement order was brought before the District

Court, the Commonwealth ultimately asked it to extend retroactively the deadline to

January 5 in order to account for the delay. The Court, however, granted Lincoln’s writ

of execution because the Commonwealth had “failed to comply with the order of the

Court of Appeals.” The District Court may have thought it was not free to extend the

deadline based on our December 2014 opinion. But to give the Commonwealth the

opportunity to clarify matters on further appeal to us, the Court stayed the writ of

execution pending this appeal.

                                             II.



                                              3
       The District Court had continuing jurisdiction over Lincoln’s petition for a writ of

habeas corpus. 28 U.S.C. § 2254. We have jurisdiction to review its writ of execution

per 28 U.S.C. §§ 1291 and 2253(a).

       We exercise plenary review over whether the District Court correctly interpreted

the instructions of our prior opinion in Lincoln’s habeas proceedings. Gibbs v. Frank,

500 F.3d 202, 206 (3d Cir. 2007).

                                              III.

       Federal district courts exercising habeas review have the discretion to modify the

time period set in a conditional writ so long as it is “reasonable under the circumstances.”

Id. at 207. We clarify that nothing in our December 2014 opinion deprived the District

Court of its discretion to grant an extension. Lincoln had asked for his immediate release

on appeal, but we found no “convincing reason to disturb the relief the District Court

awarded.” Lincoln, 595 F. App’x at 146. We then lifted our stay of the Court’s

conditional writ and noted that “[i]f the Commonwealth needs more than 13 days to

comply with the conditional writ, it should move the District Court to modify its Order.”

Id. In these circumstances, the District Court retained the power to extend retroactively

the deadline. See Gibbs, 500 F.3d at 208 (“[I]t is of no moment whether the

Commonwealth seeks an extension directly from the District Court during the initial

deadline or . . . provides a post hoc justification for the trial delay.”). Because the District

Court thought it was constrained in granting an extension, we vacate its order granting

the writ of execution.



                                               4
       Moreover, our own review of the record suggests that the Commonwealth

substantially complied with that deadline. The 13-day delay in having the Superior Court

reinstate the direct appeal was due to circumstances outside the Commonwealth’s control.

And, for its part, the Commonwealth acted quickly during the holiday season to notify the

Superior Court that Lincoln’s direct appeal needed to be reinstated by December 25 and it

sought an alternative method of compliance in the Court of Common Pleas.1 In these

circumstances, an extension would seem reasonable, though the District Court, with its

in-depth association with the facts of this case, deserves the first look. Hence we vacate

and remand.




1
 The Commonwealth also argues on appeal that it complied with the December 25
deadline by obtaining an order from the Court of Common Pleas. We do not reach this
argument in vacating the District Court’s order.
                                             5